DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/117,903, filed August 30, 2018, now US Patent 10,956,310, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,956,310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim is anticipated by U.S. 10,956,310 claim 9 as demonstrated by the following table:
Instant Application
U.S. 10,956,310
comments
1. A computer-implemented method, 
1. A computer-implemented method 
same

for generating one or more test cases for a system under test containing a multitude of nodes,

comprising: selecting sample input data as a test case for a system under test;
comprising: selecting sample input data as a test case for a system under test,
same

wherein the system under test comprises at least one deep 

executing the test case on the system under test to obtain a result
executing the test case on the system under test to obtain a result;
same
applying
applying
same
at least a portion of

See remark (1)
the result to a local explainer function to obtain at least a portion of a corresponding decision tree;
the result to a local explainer function to obtain at least a portion of a corresponding decision tree,
same

wherein the decision tree provides a semantic-level dynamic representation of a plurality of paths of the system under test;

determining at least one path constraint from the decision tree
determining at least one path constraint from the decision tree;
same
subject to one or more user-specified constraints;

Claim 9
solving
solving
same
the at least one
the
See remark (1)
path constraint to obtain a solution; and generating at least one other test case for the system under test based at least in part on the solution of the
path constraint to obtain a solution; and generating at least one other test case for the system under test based at least in part on the solution of the
same
at least one

See remark (1)
path constraint; wherein the method is carried out by at least one processing device comprising a processor coupled to a memory.
path constraint; wherein the method is carried out by at least one processing device comprising a processor coupled to a memory.
same

9. The computer-implemented method of claim 1, wherein said determining at least one path constraint from the decision tree comprises determining the path constraint subject to one or more user-specified constraints.
See above portion of claim 1






Graham v. Deere analysis
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art: the prior art (U.S. 10,956,310) claims a method. The method generates test cases for a system under test (SUT) based on a solution of a constraint problem, which in turn is based on a decision tree which is an output from an explainer function. The explainer function accepts an initial test case result of a test case executed on the SUT. The method further specifies that (1) the SUT contains a multitude of nodes (2) the SUT comprises at least one DNN which comprises an input layer, one or more hidden layers and an output layer (3) the decision tree provides a semantic-level dynamic representation of a plurality of paths of the SUT.
Ascertaining the differences between the prior art and the claims at issue: as seen from the table above, claim 1 of the instant application does not include all the limitations of the prior art claim 9. In addition, claim 1 is different with respect using the result vs. using at least a portion of the result. The two terms although different, still overlap when the “at least” is large enough to encompass the whole result. Alternatively, a whole includes all its parts and thus the whole anticipates one part. Also, instant application uses the term “the at least one path constraint”. This term is equivalent to the patent’s term “the path constraint” because the path constraint is referred to earlier also as “the at least one path constraint”.
Resolving the level of ordinary skill in the pertinent art: Since both patent and application are test case generators for DNN SUTS, a person of ordinary skill in the art would have the education degree or training of test case generators for DNN SUTS would be able to recognize basic the component types and their functions of the claims above. 
Considering objective evidence present in the application indicating obviousness or non-obviousness: recognizing subsets from a set, without specifying the significance of the subset, i.e. how it is selected, is a basic logical operation which is common to all arts, and thus it is obvious. Also, a whole includes its parts, thus it anticipates its parts.
The issuance of a patent of the pending claims would unjustly extend the right to exclude granted by the commonly owned patent because sub-setting with no reason is common logical operation.

For claims 2 and 11, the claims recite essentially similar limitations from claim 1 of the patent.

For claims 3-10 and 12-14, the claims recite essentially similar limitations as claims 2-8 and 10-13 respectively of the patent.

For claims 15-17, the claims recite essentially similar limitations as claims 1, 4, and 11 of instant application respectively; claims 15-17 are computer program product. Thus they are also obvious over patent claims 1 and 3.

For claims 18-20, the claims recite essentially similar limitations as claims 1, 7, and 11 of instant application respectively; claims 18-20 are a system. Thus they are also obvious over patent claims 1 and 6.

Claim 1-20 of the instant application therefore are not patently distinct from the earlier patent claims 1-14 and as such is unpatentable for obvious-type double patenting. (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
The computer readable storage medium of claims 15-17 are deemed statutory based on paragraph [0086] of the disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 6, the term “the designated stopping criterion” lacks sufficient antecedent basis in the claim or is in contradiction. Earlier in claim 4, “at least one designated stopping criterion” was declared which gives two possible options: one designated stopping criterion or multiple designated stopping criteria. In case there are multiple, “the designated stopping criterion” is not clear or is in contradiction. It is suggested that the claim be amended to “the at least one designated stopping criterion”.

For claims 8-9, the term “the path constraint” lacks sufficient antecedent basis in the claim or is in contradiction. Earlier in claim 7, “at least one path constraint” was declared which gives two possible options: one path constraint or multiple path constraints. In case there are multiple, “the path constraint” is not clear or is in contradiction. It is suggested that the claim be amended to “the at least one path constraint”.

Allowable Subject Matter
Claims 3, 6-14, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 and Double Patenting rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 1, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2019/0171553 A1), in view of Wikipedia “decision tree learning” page from date 8/15/2018, hereafter referred to as WBM081518dtl. 
For claim 1, 
Chauhan teaches a computer-implemented method, comprising: selecting sample input data as a test case for a system under test; executing the test case on the system under test to obtain a result (see paragraphs [0003], [0008], [0018], [0053], and other locations: view identifying data sources as said selecting input data for tests; view the underlying hardware of a functionality being verified as said system under test); applying at least a portion of the result to a local explainer function to obtain at least a portion of a corresponding decision tree (see 0032-[0034] and other locations: view rules engine as said local explainer function, as it is also  known as a reasoning engine in the art of artificial intelligence and reasoning is synonymous to explaining; rules engine is based on decision trees and test cases are based on pervious results of test cases and a specific rule (portion of rules engine)); []; and generating at least one other test case for the system under test [] (see locations pointed to above); wherein the method is carried out by at least one processing device comprising a processor coupled to a memory (see [0035], [0053], and other locations).
Chauhan does not explicitly teach ”determining at least one path constraint from the decision tree subject to one or more user-specified constraints; solving the at least one 
However, WBM082818dt teaches ”determining at least one path constraint from the decision tree subject to one or more user-specified constraints; solving the at least one path constraint to obtain a solution” and “based at least in part on the solution of the at least one path constraint” (see introductory, general, and decision tree types sections: a decision tree is made of paths and going through a paths from root to leaf means solving it; the path includes rules, conditions, and/or dependencies which are constraints; see also the use of monotonic constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include ”determining … solution” and “based … constraint”, as taught by WBM082818dt, because each one of Chauhan and WBM082818dt teach artificial intelligence therefore they are analogous arts and because this is what decision tree are made of by definition (see introductory, general, and decision tree types sections).

For claims 15 and 18, 
The claims recite essentially similar limitations as claim 1. Claims 16 and 18 are a computer program product and system respectively.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2019/0171553 A1), in view of WBM081518dtl, and in further view of Wikipedia “supervised learning” page from date 8/25/2018, hereafter referred to as WBM082518sl.

For claim 2, 
The combination of Chauhan and WBM081518dtl teaches the limitations of claim 1 for the reasons above.
The combination of Chauhan and WBM081518dtl does not explicitly teach ” the system under test comprises at least one deep neural network (DNN) comprising (i) an input layer, (ii) one or more hidden layers and (iii) an output layer”
However, WBM082518sl teaches ” the system under test comprises at least one deep neural network (DNN) comprising (i) an input layer, (ii) one or more hidden layers and (iii) an output layer” (see algorithms section: multilayer is a common implementation of supervisory learning which is taught by Chauhan; multilayers include hidden layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chauhan and WBM081518dtl to include ” the system under test … an output layer”, as taught by WBM082518sl, because each one of WBM082518sl ,Chauhan, and WBM081518dtl teach artificial intelligence  therefore they are analogous arts and because supervisory learning often is implemented using hidden layers (see algorithms section and other locations).

Claim 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2019/0171553 A1), in view of WBM081518dtl, and in further view of Llanes-tosar (US 2016/0335555 A1).

For claim 4, 
The combination of Chauhan and WBM081518dtl teaches the limitations of claim 1 for the reasons above.
The combination of Chauhan and WBM081518dtl does not explicitly teach ” the method is repeated in each of one or more additional iterations until at least one designated stopping criterion is met”
However, Llanes-tosar teaches ”the method is repeated in each of one or more additional iterations until at least one designated stopping criterion is met” (see [0014], [0047], and other locations: iterations always end eventually so that the can provide the result of a calculation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chauhan and WBM081518dtl to include ” the method is repeated … stopping criterion is met”, as taught by Llanes-tosar, because each one of Llanes-tosar ,Chauhan, and WBM081518dtl teach artificial intelligence therefore they are analogous arts and because every time there is a change in the input a new calculation is needed (see [0014], [0047], and other locations:).

For claim 5, 
The combination of Llanes-tosar, Chauhan, and WBM081518dtl teaches the limitations of claim 4 for the reasons above.
Llanes-tosar further teaches different ones of the iterations utilize respective different selected sample input data (see locations pointed to above in both Llanes-tosar and Chauhan).

For claim 16, 
The claim recites essentially similar limitations as claim 4. Claim 16 is a computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114